People v Joseph (2020 NY Slip Op 06061)





People v Joseph


2020 NY Slip Op 06061


Decided on October 27, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 27, 2020

Before: Kapnick, J.P., Webber, González, Shulman, JJ. 


Ind No. 1347/17 Appeal No. 12187 Case No. 2018-6074 

[*1]The People of the State of New York, Respondent,
vGary Joseph, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Judgment, Supreme Court, Bronx County (April A. Newbauer, J.), rendered September 12, 2018, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him to a term of 5 years, with 5 years' postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3½ years, with 2½ years' postrelease supervision, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid appeal waiver.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 27, 2020